Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/776,961 filed 1/30/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Creating layers for received input.
The limitation of creating layers for received input., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a generic method, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “method” language, creating in the context of this claim encompasses the user manually determining generic “layers” using generic “input”. Similarly, the limitation(s) of receiving; identifying; receiving and packaging, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer/processor components. For example, but for the “method” language, of receiving; identifying; receiving and packaging and creating in the context of this claim encompasses the user manually generating a listing of
travel reservations based on generic target cost. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
creating layers for received input is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a generic “method” to perform both the receiving; identifying; receiving and packaging and creating steps. The generic method in both steps is recited at a high level of generality (i.e., without even a generic processor performing the generic computer function of creating “layers” using “input”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic method to perform
both the receiving; identifying; receiving and packaging and creating steps amounts to no more
than mere instructions to apply the exception using a generic method without even a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-10 are also directed towards
nonstatutory subject matter.

As per independent claim 11, is/are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
medium described in independent claim 11 does not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 11-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 11-20 are also
directed towards non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al., US Pub. No. 2019/0108417, in view of Haemel et al., US Pub. No. 2020/0303060 A1.
As to claim 1 (and substantially similar claim 11), Talagala discloses a method, comprising:
receiving, as an input, an ML pipeline definition;
(Talagala [0006] One or more inference pipelines may be selected from a plurality of available inference pipelines that are each interconnected. A logical grouping of one or more machine learning pipelines may include a policy pipeline configured to push a generated machine model to one or more inference pipelines.)

identifying a group of layers required to be created for the ML pipeline definition;
(Talagala [0071] In one embodiment, the objective module 302 is configured to receive an objective to be analyzed using machine learning, and in particular, using one or more of the
logical machine learning layers 200, 225, 250 described above.; see also [0085] In one embodiment, the history module 402 tracks various characteristics of multiple different logical machine learning layers;
see also [0086] In one embodiment, the history module 402 tracks when updates to different machine learning pipelines 202, 204, 206a-c are made, and may generate checkpoints,)

for one of more of the layers, receiving input concerning one or more characteristics of the layer;
(Talagala [0085] In one embodiment, the history module 402 tracks various characteristics of multiple different logical machine learning layers 200,225,250 (e.g., logical machine learning
layers 200, 225, 250 that include different machine learning pipelines 202, 204, 206a-c, different analytic engines, different devices/virtual machines, different machine learning models, and/or the like) that are each configured to analyze the objective to determine which of the logical learning layers 200, 225, 250 is the best fit for analyzing the objective. The various characteristics may include determining which logical learning layer 200, 225, 250 consumes the least amount of resources, produces the most accurate results, executes in the least amount of time, performs the best in terms of latency, and/or the like.)

creating the layers for which input has been received; 
(Talagala [0058] Policies may define how different logical groups of pipelines 202, 204, 206a-c interact or cooperate to for a cohesive data intelligence workflow. For instance, a policy
may specify that the results generated by one logical machine learning layer 200 be used as input into a different logical machine learning layer 200, e.g., as training data for a machine learning model, as input data 210 to an inference pipeline 206a-c, and/or the like. Policies may define how and when machine learning models are updated, how individual pipelines 202, 204, 206a-c communicate and interact, and/or the like.;
see also [0066] In one embodiment, the logical machine learning layer 225 includes a model selection module 212 that is configured to receive the machine learning models that the
training pipelines 204a-b generate and determine which of the machine learning models is the best fit for the objective that is being analyzed.)

and
Talagala does not disclose:
packaging the created layers with the ML pipeline definition to create a production-ready ML model;

However, Haemel discloses:

packaging the created layers with the ML pipeline definition to create a production-ready ML model
(Haemel [0393] FIG. 33 includes an example illustration of a deployment pipeline 3210A for processing imaging data, in accordance with at least one embodiment. In at least one
embodiment, system 3200-and specifically deployment system 3106-may be used to customize, update, and/or integrate deployment pipeline(s) 3210A into one or more production environments.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply production environment deployment as taught by Haemel since it was known in the art that machine learning systems provide that a user may implement their own machine learning model or select a machine learning model for inclusion in an application for performing a processing task. In at least one embodiment, applications may be selectable and customizable, and by defining constructs of applications, deployment and implementation
of applications for a particular user are presented as a more seamless user experience. In at least one embodiment, by leveraging other features of system such as services and hardware -deployment pipelines may be even more user friendly, provide for easier integration, and produce more accurate, efficient, and timely results. (Haemel [0378]).

As to claim 2, Haemel discloses under the rationale above the method as recited in claim 1, wherein the production-ready ML model comprises an inference microservice
(Haemel [0054] In at least one embodiment, an inference service 308 can perform at
least some inferencing for a relevant pipeline,).

As to claim 3, Haemel discloses under the rationale above the method as recited in claim 2, further comprising implementing a
training microservice operable to implement ML training of the inference microservice (Haemel [0065] In at least one embodiment, this data ingestion pipeline, both for training and inference, is composed of three main pieces: retrieving data from a system (e.g. PACS), performing
pre-training/inference transformations of this data so that an expected size and format are input into this shared model, and post-training/inference transformations so that this data fits expected resolution and format of a viewer or storing system;
see also [0043] FIG. 32 is a system diagram for an example system for training, adapting, instantiating and deploying machine learning models in an advanced computing pipeline, in
accordance with at least one embodiment).

As to claim 4, Haemel discloses under the rationale above the method as recited in claim 1, wherein the production-ready ML model is operable in a cloud native environment (Haemel [0089] In at least one embodiment, software 732 or application(s) 742 may
respectively include web-based service software or applications, such as those provided by Amazon Web Services, Google Cloud and Microsoft Azure.;
see also [0357] In at least one embodiment, model registry 3124 may be backed by object storage that may support versioning and object metadata. In at least one embodiment, object
storage may be accessible through, for example, a cloud storage (e.g., cloud 3226 of FIG. 32) compatible application programming interface (API) from within a cloud platform.).

As to claim 5, Talagala discloses the method as recited in claim 1, wherein the created layers comprise a pipeline execution layer, 
(Talagala [0047] FIG. 2A is a schematic block diagram illustrating one embodiment of a logical machine learning layer 200 for machine learning abstraction. In one embodiment, the logical
machine learning layer 200 includes one or more policy/ control pipelines 202, one or more training pipelines 204, one or more inference pipelines 206a-c, one or more databases
208, input data 210, and an ML management apparatus 104.)

a microservice/function wrapper layer, 
(Talagala [0055] In various embodiments, the policy pipeline 202 receives user
input associated with the logical machine learning layer 200, receives event and/or feedback information from the other pipelines 204, 206a-c, validates machine learning models, facilitates data transmissions between the pipelines 202, 204, 206a-c, and/or the like)
an input/output data transformation layer, 
(Talagala [0055] In various embodiments, the policy pipeline 202 receives user
input associated with the logical machine learning layer 200, receives event and/or feedback information from the other pipelines 204, 206a-c, validates machine learning models, facilitates data transmissions between the pipelines 202, 204, 206a-c, and/or the like)
and an integration wrapper layer
(Talagala [0081] The adjustment module 306 may update various
settings, models, libraries, instructions, and/or the like of a
pipeline 202, 204, 206a-c and may integrate, implement, or
otherwise propagate the updates seamlessly within the logical
machine learning layer 202, 204, 206a-c.).

and Haemel discloses under the rationale above,
a test suites layer, 
(Haemel [0364] In at least one embodiment, an application that is developed
may be tested locally)
a deployment definition layer, 
(Haemel [0372] In at least one embodiment, where one or more machine learning models
are to be used in deployment pipelines 3210 by deployment system 3106,).

As to claim 6, Talagala discloses, the method as recited in claim 1, wherein the production-ready ML model is not constrained for use with any particular vendor (Talagala [0081] In one embodiment, the adjustment module 306 may implement updates within a machine learning
pipeline 202, 204, 206a-c regardless of the platform, analytic engine, device, or virtual machine that it executes on because an agent executing on each platform, as described below, may translate, convert, and/or the like machine learning parameters, e.g., a machine learning model, to the corresponding platform that it is executing on.).

As to claim 7, Talagala discloses, the method as recited in claim 1, wherein one or more of the layers is created with a respective user-customizable template (Talagala [0050] Examples of analytic engines may include Spark, Flink, TensorFlow, Caffe, Theano, and PyTorch. Pipelines 202, 204, 206a-c developed for these engines may contain components provided in modules/
libraries for the particular analytic engine (e.g., Spark-ML/ ML!ib for Spark, Flink-ML for Flink, and/or the like). Custom programs may also be included that are developed for each analytic engine using the application programming interface for the analytic engine ( e.g., DataSet/DataStream for Flink)).

As to claim 8, Talagala discloses the method as recited in claim 1, further comprising creating the ML pipeline definition (Talagala [0071] In one embodiment, the objective module 302 is configured to receive an objective to be analyzed using machine learning, and in particular, using one or more of the logical machine learning layers 200, 225, 250 described above.; see also [0085] In one embodiment, the history module 402 tracks various characteristics of multiple different logical machine learning layers; see also [0086] In one embodiment, the history module 402 tracks when updates to different machine learning pipelines 202, 204, 206a-c are made, and may generate checkpoints).

As to claim 9, Haemel discloses under the rationale above the method as recited in claim 1, further comprising deploying the production-ready ML model in a production environment (Haemel [0393] FIG. 33 includes an example illustration of a deployment pipeline 3210A for processing imaging data, in accordance with at least one embodiment. In at least one embodiment, system 3200-and specifically deployment system 3106-may be used to customize, update, and/or integrate deployment pipeline(s) 3210A into one or more production environments.).

As to claim 10, Talagala discloses the method as recited in claim 1, wherein one of the created layers is a microservice/function wrapper layer that specifies an inference deployment platform, a training deployment platform, and an invocation mechanism (Talagala [0084] Furthermore, changes that are made to a part of the logical machine learning layer 200, 225, 250 may be tracked and correlated with effects in other parts of the machine learning layer 200, 225, 250, such as prediction behavior that the inference pipelines 206a-c express. 
See also [0081] In one embodiment, the adjustment module 306 may implement updates within a machine learning pipeline 202, 204, 206a-c regardless of the platform, analytic engine, device, or virtual machine that it executes on because an agent executing on each platform, as described below, may translate, convert, and/or the like machine learning parameters, e.g., a machine learning model, to the corresponding platform that it is executing on.).

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 20


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chen et al., US  Pub. No. 2020/0074318 A1, teaches a mechanism is described for facilitating deep learning inference acceleration in computing environments. An apparatus of embodiments, as described herein, includes one or more processors to compare a current input value associated  with a layer of a plurality of layers of a neural network to a cached input value associated with the layer. The one or more processors are further to import the cached input value for the layer for further processing within the neural network, if the current input value and the cached input value are equal.;
McKay et al., US Pub. No. 2021/0192394 A1, teaches products for opt1m1zation of a
machine learning labeler. In one method, labeling requests are received and corresponding label inferences are generated using a champion model. A portion of the labeling requests and corresponding inferences is selected for use as training data, and labels are generated for the selected requests, thereby producing corresponding augmented results. A first portion of the augmented results are provided as training data to an experiment coordinator, which then
trains one or more challenger models using these augmented results. A second portion of the augmented results is provided as evaluation data to a model evaluator, which evaluates
the performance of the challenger models and the champion model. If one of the challenger models has higher performance than the champion model, the model evaluator promotes the challenger model to replace the champion model.; and
Ghanta et al., US pub. No. 2019/0377984 A1, teaches a method for detecting suitability of machine learning models for datasets. An apparatus includes a training evaluation module configured to calculate a first statistical data signature for a training data set of a machine learning system using one or more predefined statistical algorithms. An apparatus includes an inference evaluation module configured to calculate a second statistical data signature for an
inference data set of a machine learning system using one or more predefined statistical algorithms. An apparatus includes a score module configured to calculate a suitability score describing the suitability of a training data set to an inference data set as a function of a first and a second statistical data signature. An apparatus includes an action module configured to perform an action related to a machine learning system in response to a suitability score satisfying an unsuitability threshold.








CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/10/2022